     Case 1:21-cv-00133-DNH-CFH Document 106 Filed 07/21/21 Page 1 of 1




                        UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF NEW YORK


IN RE: BEECH-NUT NUTRITION COMPANY
BABY FOOD LITIGATION                                   Master File No. 1:21-CV-00133-TJM-CFH


This Document Relates to:

Rose et al. v. Beech-Nut Nutrition Company,
Case No. 1:21-CV-00789-TJM-CFH




       PLEASE TAKE NOTICE that Rosemary M. Rivas of Gibbs Law Group LLP, hereby

enters her appearance as counsel of record on behalf of Plaintiffs Alyssa Rose, Myjorie Philippe,

Vanessa Inoa, and Melissa Sisk in the above-captioned action.

       It is respectfully requested that any future Notices of Electronic Filing related to this case

be forwarded to Rosemary M. Rivas at rmr@classlawgroup.com



DATED: July 21, 2021                       Respectfully submitted,


                                           /s/ Rosemary M. Rivas
                                           Rosemary M. Rivas (Pro Hac Vice)
                                           GIBBS LAW GROUP LLP
                                           505 14th Street, Suite 1110
                                           Oakland, CA 94612
                                           Phone: (510) 350-9700
                                           Fax: (510) 350-9701
                                           Email: rmr@classlawgroup.com

                                           Attorney for Plaintiffs Alyssa Rose, Myjorie Philippe,
                                           Vanessa Inoa, and Melissa Sisk

                                                 1
